Title: To George Washington from Caesar Rodney, 22 June 1780
From: Rodney, Caesar
To: Washington, George



Sir,
Dover [Del.] June 22d 1780.

In Consequence of the Requisitions of Congress, the Committee of Co-operation, and your Excellency, transmitted to me and laid before the General Assembly of this State, I beg Leave to inform your Excellency, that they have passed the following Acts—An Act for furnishing the Continental Treasury with One Hundred and Thirty Two Thousand Eight Hundred Dollars by Loan on the Credit of the State—An Act for immediately embodying three hundred and fifteen of the Militia of this State for the Purpose of reinforcing the Army of the United States, to continue in Service until the first Day of November next, unless sooner discharged—An Act for procuring an immediate Supply of Provisions, Waggons, Horses &c. within this State for the Army of the United States. The above are the only Acts passed during their Sitting that I think necessary to make your Excellency acquainted with. At the Request of the General Assembly, I have inclosed you a Copy of a Resolution entered into by them. I am, with the highest Esteem and Respect, Your Excellency’s most Obedt humble Servt

Cæsar Rodney


P.S. The General Assembly of this State adjourned Yesterday to the Twentieth of October next.

